     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 1 of 15 Page ID #:1041



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   WALTER A. Z.,                  )        NO. 2: 20-CV-08351-E
                                    )
12                  Plaintiff,      )
                                    )
13        v.                        )        MEMORANDUM OPINION
                                    )
14   ANDREW M. SAUL, Commissioner   )
     of Social Security,            )
15                                  )
                    Defendant.      )
16   _______________________________)

17

18                                    PROCEEDINGS

19

20         Plaintiff filed a complaint on September 11, 2020, seeking review

21   of the Commissioner’s denial of benefits.        On October 21, 2020, the

22   parties consented to proceed before a United States Magistrate Judge.

23   Plaintiff filed a motion for summary judgment on May 10, 2021.

24   Defendant filed a motion for summary judgment on June 9, 2021.            The

25   Court has taken the motions under submission without oral argument.

26   See L.R. 7-15; “Order,” filed September 16, 2020.

27   ///

28   ///
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 2 of 15 Page ID #:1042



 1                                     BACKGROUND

 2

 3        Plaintiff filed an application for Supplemental Security Income

 4   on April 6, 2017, asserting disability since December 17, 2010, based

 5   on alleged back pain, knee pain and depression (Administrative Record

 6   (“A.R.”) 209-16, 246; see also A.R. 278 (alleging a back injury,

 7   depression, mental problems and memory problems)).1          An Administrative

 8   Law Judge (“ALJ”) reviewed the record and heard testimony from

 9   Plaintiff and from a vocational expert (A.R. 15-26, 32-61).

10

11        The ALJ determined that Plaintiff has severe thoracic spine

12   degenerative disc disease, bilateral knee pain with chondromalacia,

13   depression and a neurocognitive disorder (A.R. 18).          The ALJ found

14   that Plaintiff retains a residual functional capacity for medium work,

15   limited to simple, routine tasks and further limited by certain

16   postural restrictions.     See A.R. 20-23 (discussing, inter alia, the

17   “persuasive” opinions of consultative psychological examiner Dr.

18   Bahareh Talei and state agency physicians).         The ALJ found Dr. Talei’s

19   opinions “overall more persuasive” as based on Dr. Talei’s first-hand

20   examination of Plaintiff (A.R. 23).        The ALJ determined that a person

21   with this capacity could perform Plaintiff’s past relevant work and

22   also could perform other medium and light jobs existing in significant

23   numbers in the national economy.       See A.R. 23-25 (adopting vocational

24   expert testimony at A.R. 51-55).       The Appeals Council denied review

25   (A.R. 1-3).

26
          1
27             Plaintiff had filed prior applications for disability
     benefits, but these applications were denied on February 23,
28   2016. See A.R. 84-94; see also A.R. 15-16, 102.

                                            2
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 3 of 15 Page ID #:1043



 1                                STANDARD OF REVIEW

 2

 3         Under 42 U.S.C. section 405(g), this Court reviews the

 4   Administration’s decision to determine if: (1) the Administration’s

 5   findings are supported by substantial evidence; and (2) the

 6   Administration used correct legal standards.         See Carmickle v.

 7   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 8   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 9   682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is “such

10   relevant evidence as a reasonable mind might accept as adequate to

11   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

12   (1971) (citation and quotations omitted); see also Widmark v.

13   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

14

15         If the evidence can support either outcome, the court may

16         not substitute its judgment for that of the ALJ.         But the

17         Commissioner’s decision cannot be affirmed simply by

18         isolating a specific quantum of supporting evidence.

19         Rather, a court must consider the record as a whole,

20         weighing both evidence that supports and evidence that

21         detracts from the [administrative] conclusion.

22

23   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

24   quotations omitted).

25   ///

26   ///

27   ///

28   ///

                                            3
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 4 of 15 Page ID #:1044



 1                                     DISCUSSION

 2

 3        Plaintiff argues that substantial evidence does not support the

 4   ALJ’s residual functional capacity determination because some of the

 5   medical opinions the ALJ deemed “persuasive” assertedly involved

 6   greater limitations than the ALJ ultimately found to exist.

 7   See Plaintiff’s Motion, pp. 5-8.       For the reasons explained below, the

 8   Court finds that substantial evidence supports the ALJ’s decision and

 9   that the ALJ did not materially err in evaluating the medical opinion

10   evidence.

11

12   I.   Summary of the Relevant Medical Evidence2

13

14        In April of 2016, Plaintiff began treatment with the Los Angeles

15   County Department of Mental Health (“County”) for “major depressive

16   disorder (recurrent, moderate)” (A.R. 447).         Plaintiff then said he

17   was patient and good at helping people, and he enjoyed cooking,

18   cleaning and reading, but he also said “he has not been able to enjoy

19   his hobbies while depression is more intense” (A.R. 448).           Plaintiff

20   reported a history of depression since age 12, and said he had

21   difficulty asking for help because he felt he should be able to take

22   care of things himself (A.R. 450).         Plaintiff had become increasingly

23   overwhelmed since losing his job in 2011 following a back injury, and

24   Plaintiff reported symptoms of depression including insomnia, memory

25

26
          2
               Because the issues raised herein by Plaintiff concern
27   only Plaintiff’s mental abilities/limitations, the Court has not
     summarized the medical evidence relating to Plaintiff’s physical
28   abilities/limitations.

                                            4
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 5 of 15 Page ID #:1045



 1   loss, anxiety, increased appetite, isolation, headaches, tachycardia,

 2   irritability, sadness, lack of energy, anhedonia and helplessness

 3   (A.R. 448, 450, 452, 454).      He claimed that these symptoms were

 4   affecting his ability to maintain stable housing and employment and to

 5   engage in social interactions (id.).        Plaintiff reported that he was

 6   unable to work certain jobs due to his back injury and was working

 7   part time jobs to earn income (A.R. 453).        Mental status examination

 8   showed a dysphoric mood, and Plaintiff reportedly was amotivational,

 9   isolated and withdrawn (A.R. 455-56).        Plaintiff, who was in the

10   process of being evicted, was given a list of shelters (A.R. 460).

11

12        A follow up in June of 2016 reported that Plaintiff did not want

13   to be depressed anymore and wanted a normal life (A.R. 483).            He was

14   referred for weekly psychotherapy (A.R. 483-84).          Meanwhile, treatment

15   notes from St. Vincent Medical Center in October of 2016 and February,

16   March and April of 2017, reported that Plaintiff was not treating his

17   depression (A.R. 541, 547, 555, 572, 581, 588, 595).          Psychiatric

18   examination was normal during all of these visits (A.R. 542, 549, 556,

19   574, 583, 589, 597).

20

21        There are records, dated June, 2016 through June, 2017,

22   reflecting semi-regular weekly therapy sessions with a County social

23   work intern (A.R. 621-98, 731-35).         Most of this therapy appears to

24   have centered around discussions concerning Plaintiff’s unstable

25   housing (id.).    Plaintiff had been prescribed Prozac in June of 2014

26   and had decided not to take it, but Plaintiff reported that he felt

27   better with the regular therapy sessions (A.R. 679).          In August of

28   2016, Plaintiff reported that his unemployment was negatively

                                            5
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 6 of 15 Page ID #:1046



 1   impacting his mental health and that he was interested in finding a

 2   job (A.R. 671-72).    By September of 2016, Plaintiff reportedly had

 3   lost his apartment, had lived in a shelter until he felt unsafe to do

 4   so, and then was given a voucher to live in a hotel A.R. 663, 665,

 5   667, 669, 672, 674, 676, 677, 681, 683, 685, 688, 691, 693, 694, 695).

 6   Plaintiff subsequently reported some “isolation,” and he said that he

 7   had moved in with his brother, which had caused some conflict (A.R.

 8   654, 656, 658).    By November of 2016, Plaintiff was homeless (“couch

 9   surfing”) again and had requested assistance with housing (A.R. 649-

10   50).    He was back in a shelter in January of 2017 and was complaining

11   about his living conditions (A.R. 630, 642, 644, 646).           In March of

12   2017, Plaintiff reported having had an altercation with someone at the

13   shelter, and said he was depressed after finding out that he had been

14   denied Social Security disability benefits (A.R. 628, 632).            Plaintiff

15   reportedly “did not appear to be gravely disabled at the time” and was

16   referred for follow up with his regular therapist (A.R. 624).

17   Plaintiff returned in June of 2017, seeking therapy and housing

18   assistance (A.R. 732-33).

19

20          Plaintiff’s next mental health treatment record reflects a follow

21   up with the County in April of 2018, when Plaintiff again reported

22   being adversely affected by his living situation, which then involved

23   shared housing (A.R. 804-09).      Plaintiff complained of daily

24   depression and intermittent anxiety, which reportedly affected his

25   ability to get along with others, maintain stability and obtain

26   employment (A.R. 805).     Plaintiff again indicated he had been

27   depressed since he was 12 years old (A.R. 805).         Plaintiff reported a

28   15-year history of working in retail (A.R. 806).          On examination,

                                            6
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 7 of 15 Page ID #:1047



 1   Plaintiff manifested restless motor activity and appeared anxious and

 2   worried (A.R. 809).

 3

 4   II.   Summary of the Medical Opinion Evidence

 5

 6         Consultative examiner Dr. Bahareh Talei provided a Complete

 7   Psychological Evaluation dated June 15, 2017 (A.R. 724-28).            Dr. Talei

 8   reportedly reviewed some medical records from June of 2016 and January

 9   of 2017, which indicated Plaintiff had been diagnosed with “major

10   depressive disorder in the moderate range,” with symptoms that were

11   consistent with Plaintiff’s current report and presentation (A.R.

12   724).   Plaintiff came to the examination alone by bus and arrived

13   promptly (A.R. 724).     Plaintiff was meticulously dressed and groomed,

14   and was not malodorous, but he did arrive with a backpack and luggage

15   (A.R. 724).

16

17         Plaintiff reported a history of psychiatric/psychologic treatment

18   but no current mental health treatment (A.R. 725).          Plaintiff reported

19   feelings of depression and anxiety related to an injury at work (A.R.

20   725).   Plaintiff had lived with his mother until two years earlier, at

21   which time his mother had passed away (A.R. 725).          Plaintiff had been

22   able to maintain his own residence until a year earlier, at which time

23   he became homeless (A.R. 725).      Plaintiff then was staying in a

24   shelter (A.R. 725).

25

26         Plaintiff was born in Nicaragua and immigrated to the United

27   States in 1986 (A.R. 725).      Plaintiff said he had completed high

28   school and some college (A.R. 725).        Plaintiff had vocational training

                                            7
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 8 of 15 Page ID #:1048



 1   as a medical assistant (A.R. 725).         Plaintiff reported that he spent

 2   his days watching television and listening to music, taking public

 3   transportation or walks, managing his own funds from General Relief,

 4   and independently performing the activities of daily living (A.R.

 5   726).

 6

 7        On mental status examination, Plaintiff reportedly was anxious,

 8   his affect was constricted, his effort was adequate, his response time

 9   and work pace were slow, his psychomotor slowing was evident, his

10   immediate and intermediate memory were mildly diminished, his

11   attention and concentration span were moderately diminished, and his

12   current intellectual functioning was borderline with a full scale IQ

13   of 70, but his fund of knowledge, his insight and his judgment were

14   average (A.R. 726-28).     Dr. Talei diagnosed probable major depressive

15   disorder (moderate, recurrent), and borderline intellectual

16   functioning, and assigned a current Global Assessment of Functioning

17   Score (“GAF”) of 58.     See   American Psychiatric Association,

18   Diagnostic and Statistical Manual of Mental Disorders (“DSM-IV-TR”) 34

19   (4th Ed. 2000 (Text Revision)).3      Dr. Talei opined that Plaintiff

20   would be able to understand, remember, and carry out short, simplistic

21   instructions without difficulty, would have moderate inability to

22   understand, remember and carry out detailed instructions, and would be

23   able to make simplistic work-related decisions without special

24
          3
25              Clinicians use the GAF scale to rate “psychological,
     social, and occupational functioning on a hypothetical continuum
26   of mental health-illness.” DSM-IV-TR, p. 34. A GAF of 51-60
     indicates “[m]oderate symptoms (e.g., flat affect and
27   circumstantial speech, occasional panic attacks) or moderate
     difficulty in social, occupational, or school functioning (e.g.,
28   temporarily falling behind in schoolwork).” (id.).

                                            8
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 9 of 15 Page ID #:1049



 1   supervision (A.R. 728).     Dr. Talei indicated that Plaintiff was

 2   somewhat socially inappropriate during the examination, so Dr. Talei

 3   opined that Plaintiff would have mild inability to interact

 4   appropriately with supervisors, coworkers and peers on a consistent

 5   basis (A.R. 728).

 6

 7        In July of 2017, state agency physician Dr. D. Funkenstein

 8   reviewed the record and indicated that Plaintiff would have “moderate”

 9   limitations in certain areas of functioning (i.e., the ability to:

10   (1) understand, remember and carry out detailed instructions;

11   (2) maintain attention and concentration for extended periods;

12   (3) perform activities within a schedule, maintain regular attendance

13   and be punctual within customary tolerances; (4) sustain an ordinary

14   routine without special supervision; (5) complete a normal workday and

15   workweek without interruption from psychologically based symptoms; and

16   (6) perform at a consistent pace without an unreasonable number and

17   length of rest periods (A.R. 112-13).        When asked to explain certain

18   of these limitations, Dr. Funkenstein stated “CE,” a reference to Dr.

19   Talei (id.).

20

21        On reconsideration in November of 2017, state agency physician

22   Dr. Jay S. Flocks affirmed the prior opinion (A.R. 118-35).            Dr.

23   Flocks stated that Dr. Talei’s opinion was consistent with the

24   objective findings of Dr. Talei’s examination and with other mental

25   health evidence in the file (A.R. 128).        Dr. Flocks mentioned the same

26   “moderate” limitations that Dr. Funkenstein had mentioned, with the

27   same references to “CE” where asked for explanation (A.R. 131-32).

28   Further detail was provided by the “DEA” (disability evaluation

                                            9
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 10 of 15 Page ID #:1050



 1   analyst) as follows:

 2

 3        A.    [Claimant] can understand, remember, and carry out a

 4              two-step command involving simple instructions.

 5        B.    [Claimant] able to sustain “cpp” [concentration,

 6              persistence and pace] for an 8 hr/workday in a 40

 7              hr/workweek.

 8        C.    [Claimant] is able to interact appropriately or

 9              maintain socially appropriate behavior [with] peers,

10              public and supervisors.

11        D.    [Claimant] can adapt to changes or stress in work

12              environment.

13

14   (A.R. 131-32).    Dr. Flocks stated that he had read and reviewed the

15   initial decision and he affirmed the decision as written (A.R. 132).

16   Elsewhere in the reconsideration decision, Plaintiff is said to have a

17   “MRFC” (mental residual functional capacity) for “simple, unskilled”

18   work and the ability to perform “work . . . that is less demanding”

19   than his past relevant work (A.R. 134-35).         According to the

20   reconsideration decision, Plaintiff’s “condition [is] not severe

21   enough to keep [him] from working” (A.R. 135).4

22

23        4
               Plaintiff himself gave testimony at the hearing
     arguably consistent with this conclusion. When asked what mental
24   issues he might have in performing a simple job where he had to
25   keep up and be there every day, Plaintiff replied, “For me, I
     would have to sleep in a normal, comfortable environment,
26   peacefully, and have no roommate make loud noises, disturb my
     sleep. I’m a light sleeper, so once my sleeping is disturbed,
27   it’s hard for me to go back to sleep” (A.R. 50-51).   Plaintiff
     did not identify any issue he might have with keeping up, or with
28                                                           (continued...)

                                            10
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 11 of 15 Page ID #:1051



 1   III. Substantial Evidence Supports the ALJ’s Residual Functional

 2        Capacity Determination.5

 3

 4        For claims filed after March 27, 2017 (such as Plaintiff’s

 5   present claim), new regulations govern the evaluation of medical

 6   opinion evidence.     Under these regulations, ALJs no longer “weigh”

 7   medical opinions; rather, ALJs determine which opinion(s) are the most

 8   persuasive by focusing on several factors: (1) supportability;

 9   (2) consistency; (3) relationship with the claimant (including the

10   length of treatment, frequency of examinations, purpose of treatment,

11   extent of treatment, whether the medical source examined the

12   claimant); (4) the medical source’s specialty; and (5) “other”

13   factors.   See 20 C.F.R. §§ 404.1520c(c)(1)-(5), 416.920c(c)(1)-(5).

14   The two most important factors in determining the persuasiveness of

15   medical opinions are supportability and consistency with the evidence.

16   See 20 C.F.R. §§ 404.1520c(a), 416.920c(a).         ALJs must explain how

17   they considered the factors of supportability and consistency, but

18   need not explain how they considered any other factor.           See 20 C.F.R.

19   §§ 404.1520c(b), 416.920c(b).       The new regulations also eliminated the

20   term “treating source,” as well as the rule previously known as the

21
          4
22         (...continued)
     attendance, providing only he could sleep in a normal environment
23   (A.R. 50-51).
24        5
               The Court has considered and rejected all of
25   Plaintiff’s arguments. The Court discusses Plaintiff’s principal
     arguments herein. Neither Plaintiff’s arguments nor the
26   circumstances of this case show any “substantial likelihood of
     prejudice” resulting from any error allegedly committed by the
27   ALJ. See generally McLeod v. Astrue, 640 F.3d 881, 887-88 (9th
     Cir. 2011) (discussing the standards applicable to evaluating
28   prejudice).

                                            11
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 12 of 15 Page ID #:1052



 1   treating source rule or treating physician rule, which formerly

 2   required special deference to the opinions of treating sources.                See

 3   20 C.F.R. §§ 404.1520c, 416.920c; Natalie E. v. Saul, 2020 WL 6545860,

 4   at *3 n.4 (C.D. Cal. Nov. 6, 2020); Martha R.L. v. Saul, 2020 WL

 5   1140433, at *3 n.6 (C.D. Cal. March 9, 2020); Alonzo v. Commissioner,

 6   2020 WL 1000024, at *3 (D. Ariz. March 2, 2020); see also 81 Fed. Reg.

 7   62560, at 62573-74 (Sept. 9, 2016).

 8

 9        The ALJ followed these new regulations in making the relevant

10   findings based on the available record.        As noted above, the ALJ

11   reportedly found “persuasive” the opinion evidence from Dr. Talei and

12   the opinion evidence from the state agency physicians.           However, the

13   ALJ found “more persuasive” Dr. Talei’s opinion that Plaintiff would

14   be able to understand, remember, and carry out short, simplistic

15   instructions without difficulty and would be able to make simplistic

16   work-related decisions without special supervision.           See A.R. 22-23.

17   The ALJ reasonably explained the preference for Dr. Talei’s opinion,

18   saying that the opinion had been based on a first-hand examination of

19   Plaintiff (id.).

20

21        Substantial evidence supports the ALJ’s reasoning.           In any event,

22   the state agency physicians arguably agreed with the capacity Dr.

23   Talei found to exist.     See A.R. 108 (stating, “I agree with the YMSS

24   [psychological medical source statement] given for SRT’s”); A.R. 128

25   (stating that Dr. Talei’s opinion was consistent with the objective

26   findings of Dr. Talei’s examination and with other mental health

27   evidence in the file).      Additionally, the “moderate” limitations in

28   some areas of functioning that the state agency physicians deemed to

                                            12
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 13 of 15 Page ID #:1053



 1   exist arguably were consistent with Dr. Talei’s GAF assessment of 58

 2   suggesting “moderate” limitations.        Furthermore, the state agency

 3   physicians themselves expressly based their “moderate” limitations in

 4   some areas of functioning on Dr. Talei.        See A.R. 112-13, 131-32

 5   (stating “CE,” i.e., consultative examiner Dr. Talei, when asked to

 6   explain their opinions regarding certain limitations).

 7

 8        The Court will uphold the ALJ’s findings in this case as

 9   supported by substantial evidence and free from any material legal

10   error.   See, e.g., Webster v. Commissioner, 2020 WL 760395, at *5

11   (N.D. Miss. Feb. 14, 2020) (under new regulations, when medical

12   opinions are at issue, reviewing court affirms ALJ’s decision if ALJ

13   properly addressed supportability and consistency).

14

15        Plaintiff asserts that the limitation to simple, routine tasks is

16   not sufficiently restrictive to account for Plaintiff’s allegedly

17   moderate limitations in performing activities within a schedule,

18   maintaining regular attendance, being punctual, sustaining an ordinary

19   routine without special supervision, performing at a consistent pace

20   and completing a normal work day or work week without interruptions

21   from psychologically based symptoms (see Plaintiff’s Motion at 7).

22   However, it appears from the reconsideration decision that the state

23   agency physicians (and the ALJ) adequately addressed these limitations

24   by finding Plaintiff capable of simple, unskilled work and by

25   accepting the premise that Plaintiff could sustain concentration,

26   persistence and pace for a normal work day and work week, could

27   interact appropriately with others, could adapt to changes or stress

28   at work, and (in short) could work notwithstanding Plaintiff’s mental

                                            13
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 14 of 15 Page ID #:1054



 1   problems (A.R. 131-32, 134-35).

 2

 3         The medical opinions in this case constitute substantial evidence

 4   to support the ALJ’s determination of non-disability. See Orn v.

 5   Astrue, 495 F.3d 625, 631-32 (9th Cir. 2007) (opinion of examining

 6   physician based on independent clinical findings can provide

 7   substantial evidence to support administrative conclusion of

 8   non-disability).

 9

10         To the extent any of the evidence was in conflict, it was the

11   prerogative of the ALJ to resolve such conflicts.          See Lewis v.

12   Apfel, 236 F.3d 503, 509 (9th Cir. 2001); see also Treichler v.

13   Commissioner, 775 F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to

14   the ALJ” “to resolve conflicts and ambiguities in the record”).                When

15   evidence “is susceptible to more than one rational interpretation,”

16   the Court must uphold the administrative decision.          See Andrews v.

17   Shalala, 53 F.3d 1035, 1039-40 (9th Cir. 1995); accord Thomas v.

18   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002); Sandgathe v. Chater, 108

19   F.3d 978, 980 (9th Cir. 1997).       The Court will uphold the ALJ’s

20   rational interpretation of the evidence in the present case

21   notwithstanding any conflicts in the evidence.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                            14
     Case 2:20-cv-08351-E Document 18 Filed 06/14/21 Page 15 of 15 Page ID #:1055



 1                                      CONCLUSION

 2

 3        For all of the foregoing reasons, Plaintiff’s motion for summary

 4   judgment is denied and Defendant’s motion for summary judgment is

 5   granted.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9              DATED: June 14, 2021.

10

11                                                  /S/
                                                CHARLES F. EICK
12                                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            15
